                 THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                              No. 5:17-CR-356-B0-3

UNITED STATES OF AMERICA              )
                                      )     ORDER
                                              .
                                                  TO SEAL
                                                     .
            v.                        )
                                      )
ABU BAKKAR JALLOH                     )
                              .                     .
      This matter comes before· the Court by Joint Motion to Seal the Joint Motion

to Continue the January 16, 2019 sentencing hearing. Counsel for the Defendant

knows of and consents to this :motion. Accordingly, and for good cause shown, the

Court hereby grants the motion to seal the Joint Motion to Continue the Sentencing

Hearing.

      SO ORDERED this        /V       day of January, 2019.




                                    Y~£~
                                      w.
                                     TERRENCE        BOYLE
                                     Chief, United States District Court Jud~e
